Citation Nr: 0322611	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  01-07 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of left leg distal fibula avulsion fracture.


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from February 1998 to 
December 1999.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2001 RO decision which granted service 
connection and a 10 percent disability rating for residuals 
of a left leg distal fibula avulsion fracture; the veteran 
appealed for a higher rating.

Beginning in November 2002, the Board undertook additional 
development of the evidence on the issue on appeal pursuant 
to authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  The 
development consisted of an additional VA examination.  
However, the Board development regulation was invalidated by 
the United States Court of Appeals for the Federal Circuit.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  
Consequently, in May 2003, the Board remanded this case to 
ensure due process.


FINDINGS OF FACT

Residuals of left leg distal fibula avulsion fracture produce 
no more than slight overall ankle disability and no more than 
a moderate limitation of ankle motion.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of left leg distal fibula avulsion fracture have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5262, 5271 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from February 
1998 to December 1999.  A review of the her service medical 
records revealed treatment for pain in the left ankle and 
tibia beginning in March 1998.  A March 1998 treatment report 
noted complaints of left ankle pain following a run two days 
earlier.  The report concluded with a diagnosis of ankle 
sprain.  A May 1998 treatment report noted her complaints of 
lower extremity pain.  Physical examination revealed moderate 
tenderness to the anterior aspect of the left tibia.  The 
report concluded with a diagnosis of bilateral shin splints.  
A June 1998 treatment report noted complaints of continuing 
ankle and shin pain.  A July 1998 treatment report noted 
complaints of pain along the upper third of the left tibia.  
Physical examination revealed tenderness to palpation, and 
the report concluded with a diagnosis of possible shin 
splints.  X-ray examination of the left tibia and fibula, 
performed in March 1999, revealed no evidence of fracture, 
arthritic or inflammatory changes.  In December 1999, she 
underwent her service separation examination, and this noted 
a diagnosis of chronic left leg pain, with positive bone scan 
for stress fracture of the right talar bone. 

In January 2000, the veteran filed her claim for service 
connection for fracture of the left lower leg.

In December 2000 a VA examination for bones was conducted.  
The examiner noted that he had reviewed the veteran's claims 
file in detail.  The veteran reported ongoing intermittent 
discomfort exacerbated by cold as well as extended standing 
or walking.  Physical examination of the left ankle revealed 
no warmth, erythema or effusion.  Dorsiflexion was to 20 
degrees and plantar flexion was to 45 degrees.  It was not 
overtly unstable.  The report concluded with a diagnosis of 
likely prior distal fibula avulsion fracture/ankle sprain.

By a September 2001 letter, the RO asked the veteran to 
identify medical providers, and complete medical records 
release forms, for any left ankle treatment received since 
service.  She did not respond.

In January 2003, a VA examination for joints was conducted.  
The veteran complained that she had left ankle pain on most 
days, worse with cold weather.  She indicated that she uses 
aromatherapy and reflexology techniques to treat her left 
ankle.  She denied taking any over-the-counter pain 
medication for her left ankle.  Physical examination revealed 
her to be well-developed and well-nourished.  Left ankle 
examination revealed dorsiflexion to 15 degrees and plantar 
flexion to 45 degrees.  Dorsalis pedis was 2+.  Her foot was 
warm to touch, and there was some mild tenderness upon deep 
palpation of the anterior and lateral aspect of her left 
ankle.  No swelling or erythema was indicated, and her 
strength was 5/5 to both dorsiflexion and plantar flexion in 
the left lower extremity.  X-ray examination of the left 
ankle revealed visualized osseous structures that were 
intact, a well maintained mortise joint space and 
unremarkable soft tissues.   The report noted an impression 
of normal left ankle.  The VA examiner stated that he 
believed the left ankle pain was secondary to complications 
from her inservice fracture of her distal fibula.  

By a June 2003 letter, the RO asked the veteran to identify 
medical providers, and complete medical records release 
forms, for any recent treatment received for her left ankle 
disorder.  In July 2003, the veteran filed a statement 
indicated that she had no further evidence to submit.

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, supplemental statements of the case, and the 
Board's prior remand, the veteran has been notified with 
regard to the evidence necessary to substantiate her claim, 
and of her and the VA's respective duties to obtain evidence.  
Pertinent identified medical records have been obtained, and 
VA examinations have been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

The veteran is seeking an increase in a 10 percent rating for 
residuals of left leg distal fibula avulsion fracture.  

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

A 10 percent rating is warranted for malunion of the tibia 
and fibula with slight knee or ankle disability.  A 20 
percent rating is warranted when the malunion is with 
moderate knee or ankle disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  

Full range of motion of the ankle is measured from 0 degrees 
to 20 degrees dorsiflexion, and 0 degrees to 45 degrees in 
plantar flexion.  38 C.F.R. § 4.71,   Plate II.

Moderate limitation of motion of the ankle is assigned a 10 
percent disability rating.  Marked limitation of motion of 
the ankle warrants a 20 percent disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.

On the March 2003 VA examination, the veteran's left ankle 
exhibited a range of motion of dorsiflexion to 15 degrees and 
plantar flexion to 45.  There was mild tenderness upon deep 
palpation of the anterior and lateral aspect of her left 
ankle.  No swelling or erythema was indicated, and her 
strength was 5/5 to both dorsiflexion and plantar flexion in 
the left lower extremity.  X-rays revealed a normal left 
ankle.  The prior VA examination, performed in December 2000, 
showed findings which are no worse.

The evidence shows that the veteran's left ankle has no more 
than moderate limitation of motion.  The limitation of motion 
shown, even when considering pain on use of during flare-ups, 
supports no more than a 10 percent rating under Diagnostic 
Code 5271.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  There is no evidence of arthritis in 
the ankle, and malunion of the fibula is not evident.  Even 
assuming that there is malunion of the fibula from old 
fracture, it is not shown that there is more than slight 
overall impairment of the left ankle, and thus a higher 
rating under Diagnostic Code 5262 is not warranted.  

This is an initial rating case on the granting of service 
connection, and thus different percentage ratings may be 
assigned for different periods of time, since the effective 
date of service connection, based on the facts found (i.e., 
so-called "staged ratings").  Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, there have been no periods of time 
since the effective date of service connection during which 
the condition has been more than 10 percent disability, and 
thus different "staged ratings" are not warranted.  

The preponderance of the evidence is against the claim for a 
higher rating for residuals of left leg distal fibula 
avulsion fracture.  Thus, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.CA. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A higher rating for residuals of left leg distal fibula 
avulsion fracture is denied.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

